Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 -15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yan et al CN 106853802. 
Yan discloses an apparatus for mounting an accessory to a vehicle seat base comprising: 
(claim 1)  a first seat attachment projection (11) having a first bearing surface (13), wherein the first bearing surface is configured to bear against a first portion of the vehicle seat base(24 left); a second seat attachment projection (10) having a second bearing surface (12), wherein the second bearing surface is configured to bear against a second portion (24 right)of the vehicle seat base; and an accessory fastener (2) coupled to the first seat attachment projection and the second seat attachment projection, wherein the first seat attachment projection (11) and the second seat attachment projection (10)  are adjustable with respect to the accessory fastener (see attached machine translation and alternatively usable openings 17-1, 17-2, 17-3).

In regard to claim 13, Yan discloses wherein the accessory fastener comprises an adapter plate having one or more locating holes (see hole in figure 8 for receiving standing leg 8; also see arc holes 14 in figure 1). 

In regard to claim 14, Yan discloses wherein the accessory fastener comprises one or more locking projections (projection screws mounted in slot 14  are employed to lock the accessory fastener in a desired position: also see square mounting rods 6). 

Claim 15 is an independent claim

Yan discloses an apparatus for mounting an accessory to a vehicle seat base comprising: 

(claim 15)  an interior passenger cabin (inherent to vehicle); a vehicle accessory (the mounting frame is described as being for a computer or GPS map system); and the accessory mounting frame of claim 1, wherein the first bearing surface bears against the first portion of the vehicle seat base (13 bears against 24 left);  and the second bearing surface bears against the second portion of the vehicle seat base (12 bears against 24 right), and wherein the vehicle accessory is installed within the vehicle interior passenger cabin via the accessory fastener of the accessory mounting frame.



5	Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Otto US Patent Application Publication No.  2004/066055.

Otto discloses an accessory mounting frame (see figure 1 but for seat base mounts 19) comprising:
(claim 1) a first seat attachment projection having a first bearing surface (22), wherein the first bearing surface is configured to bear against a first portion of the vehicle seat base (19/4 in figure 1) ; a second seat attachment projection having a second bearing surface (20), wherein the second bearing surface is configured to bear against a second portion of the vehicle seat base(19/2 in figure 1); and an accessory fastener (16) coupled to the first seat attachment projection and the second seat attachment projection, wherein the first seat attachment projection and the second seat attachment projection are adjustable with respect to the accessory fastener (handle 30 is employed to pivot the first and second projections 20, 22 about pivot pines 24 and26 respectively) . 

In regard to claim 2, Otto discloses at least a portion of each of the first bearing surface (20) and the second bearing surface (22) is created by a cam-shaped extremity ((see figure 2 wherein bearing s 20, 22 have camming surfaces 48 that catch studs 44 and bring/cam them into the detent position, see machine translation). 

In regard to claim 3, Otto discloses the first bearing surface and the second bearing surface have a concave profile (see 50 in figure 2).

In regard to claim 4, Otto discloses the concave profile of each of the first bearing surface and the second bearing surface at least partially defines a vehicle seat attachment range (the opening of the catch elements 20, 22 as seen in figure 2 inherently define a seat attachment range; that is the catch elements would be useful in coupling to seat base anchor portions)

In regard to claim 12, Otto discloses wherein the first seat attachment projection and the second seat attachment projection are rotatably mounted with respect to the accessory fastener (projections 20, 22 about pivot pines 24 and26 respectively).

6	Claims 1, 10 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Giraldi et al US Patent No. 6,488,249..
The Giraldi patent discloses a vehicle accessory mounting frame (see frame 22 in figure 1) comprising:  
(claim 1) a first seat attachment projection having a first bearing surface (left-hand side 56 in figure 3), wherein the first bearing surface is configured to bear against a first portion (left-hand side 36 in figure 3),  of the vehicle seat base (26, 26); a second seat attachment projection having a second bearing surface(right-hand side 56 in figure 3), wherein the second bearing surface is configured to bear against a second portion (right-hand side 36 in figure 3), of the vehicle seat base (26, 26); and an accessory fastener (22) coupled to the first seat attachment projection and the second seat attachment projection, wherein the first seat attachment projection and the second seat attachment projection are adjustable with respect to the accessory fastener (see adjustment mechanism 72 and 74 in figure 8; see figures 4-6 illustrating the first/second projections being relatively adjusted).

In regard to claim 10, Giraldi discloses a plurality of springs(see 49 in figure 3)  used to bias the first seat attachment toward the second seat attachment projection. 

In regard to claim 11, Giraldi discloses plurality of springs (see 49 in figure 3) is configured to clamp the first seat attachment projection and the second seat attachment projection to the first portion of the vehicle seat base and the second portion of the vehicle seat base.

Allowable Subject Matter
7	Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art listed on the attached USPTO form 892 is cited for its apparatus for connecting a vehicle seat and/or accessory to the floor.

9	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612